Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 5-6, the language “the pair of heaters” appears which lacks proper antecedent basis as no pair of heaters has been previously defined. It is suggested that the word “the” be changed to --a--.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2015/021159) in view of Soehngen (US 3740302) for the same reason as previously submitted in the Office actions dated 3-31-20 and 9-25-20 with the following added as a function of the amendment to the claims.
Hassan et al taught that the system used for forming the filaments in the operation included either meltblowing or spunbonding and that the parameters as they pertain to the processing of meltblowing or spunbonding would have been employed to achieve the desired result of the three dimensional nonwoven web. Applicant is referred to paragraph [0078] for the discussion of the same. It should be noted that the spunbonding operation would have included processing air which was at a specified temperature and air pressure. The identified examples performed in Hassan related to meltblowing, however. It should be noted that the processing temperature of the processing air was between 77 and 94 % of the melt temperature of the polymer employed (see paragraphs [0081]-[0082}, noting that 77-94% of 190 degrees C is between 146 and 179 degrees C and the temperature of the air was set at 170 degrees C). 
Claims 1, 2, 4-7, 10-12, 15-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with any one of German Patent 10029127, PCT WO 2015/000657 or Rosenstein (US 3529045) for the same reasons as expressed in the Office action dated August 21, 2019 and September 25, 2020 with the following added as a function of the amendments to the claims.
With respect to amended claim 7, note that the references to German Patent ‘127, PCT ‘657 or Rosenstein all suggested heaters situated to heat both of the endless surfaces of the collectors in the operation and such was clearly suggested by Soehngen. It should be noted that while the references do not expressly teach the pressure that the heated air was under in the spunbonding operation, it would have been obvious to one of ordinary skill in the art to determine the appropriate air pressure for the operation in order to attain the spunbonded filament web which resulted in a 3D construction as recited as the reference to Hassan. Applicant is referred to paragraphs [0078]-[0084] of the reference. Clearly one skilled in the art would have determined through routine experimentation the appropriate temperature and pressure suitable for the operation to attain none but the expected result in the finished assembly. 
Response to Arguments
Applicant's arguments filed 2-11-21 have been fully considered but they are not persuasive.
The applicant essentially argues that the prior art failed to teach the specified temperature of the air and the specified air pressure. This has not been found to be persuasive as the reference clearly taught that the air would have been within the temperature range specified. It should additionally be noted that Hassan et al expressed that the specific processing conditions would have been determined to achieve none but the expected result of the three dimensional web. It should be noted that the use of processing air at the specified temperature to spunbond was clearly known and additionally that one would have determined the specific pressure that the air was at in order to attain none but the expected results. It should be noted that the reference to Hassan et al desired to achieve the same recoverable nonwoven web having the three dimensional fiber arrangement as claimed therein and that there is no unexpected benefit derived from the specified pressures and temperatures other than what one would have determined through routine experimentation. 
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwarz (US 6013223) taught a spunbonding operation with hot processing air under pressure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746